Exhibit 10.2




DEBT SETTLEMENT AGREEMENT




THIS DEBT SETTLEMENT AGREEMENT (the “Agreement”) is entered into as of February
24, 2014 by and between SmartData Corporation  (“SmartData”) whose address is
 P.O. Box 1593, Moab, Utah and Burkeley J. Priest (“Priest”), whose address is
P.O. Box 1593 Moab, Utah 84532 and Munson Family Limited Partnership (“Munson”),
whose address is 3374 Starview Dr. Bend, OR 97701.




WHEREAS, SmartData wishes to settle $97,817.61 in convertible debt, which the
parties agree represents all of the outstanding convertible debt owed to Priest
and Munson as of February 23, 2014.




NOW THEREFORE, in consideration of the covenants contained herein, the above
recitals and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:




Priest shall receive $19,500 in Cash and a promissory note for $33,341, a copy
of which is attached hereto (“Burkeley Note”).




Munson Family Limited Partnership shall receive a promissory note for $16,659, a
copy of which is attached hereto (“Munson Note”)




For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and with the intent to be legally bound hereby, Priest and Munson
do hereby release, acquit, and forever discharge SmartData from and does hereby
covenant and agree never to institute or cause to be instituted any suit or
other form of action or proceeding of any kind or nature whatsoever based upon
the Settlement of the Debt against SmartData, its successors and assigns and
each of their respective past and present, direct and indirect, subsidiary,
parent, and affiliated entities, and to each of their respective past and
present employees, agents attorneys in fact, attorneys at law, representatives,
officers, directors, shareholders, partners and joint ventures.




This agreement shall be construed according to the laws of the State of Nevada.




IN WITNESS WHEREOF, the parties, intending to be bound hereby, have executed
this agreement as of the date first written above.




SmartData Corporation

Burkeley J. Priest

 

 

/s/ Bruce Lybbert

/s/Burkeley J. Priest

By: Bruce Lybbert, Director

By: Burkeley J. Priest

Munson Family Limited Partnership

 

 

 

/s/ Gerald Rice

 

By: Gerald Rice

 






